ORDER

PER CURIAM.
Respondent brought an action against Appellant for specific performance and damages arising out of a contract wherein Appellant David E. Kruse agreed to perform restoration work upon a building owned by the Respondent. The trial court granted summary judgment for the Respondent ordering specific performance of the contract, ordering that Appellant have no further compensation for the performance and awarding $1,800 in damages for delay for Appellant’s failure to repair Respondent’s property. From this judgment Appellant appeals.
We have read the briefs and reviewed the legal file. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment affirmed in accordance with Rule 84.16(b).